Citation Nr: 0411032	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for metastatic testicular cancer 
as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1993 to November 
1999. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran's metastatic testicular cancer has not been attributed 
to exposure to ionizing radiation during his period of active 
military service.


CONCLUSION OF LAW

The veteran does not have metastatic testicular cancer that is the 
result of exposure to ionizing radiation during his active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served as a crewmember of a Patriot missile battery.  
His service medical records (SMRs) are silent for any complaints 
or clinical findings related to ionizing radiation exposure or 
metastatic testicular cancer.  The veteran was separated from 
active duty service in November 1999.  He was diagnosed with 
testicular cancer in December 2001.  The veteran filed a claim in 
December 2001, claiming that his testicular cancer was a result of 
exposure to radiation while serving as a crewmember of a Patriot 
missile battery.  In addition to service records, service medical 
records (SMRs), treatment records from the Ohio State University 
Hospital in Columbus, Ohio, and the Bucyrus Community Hospital in 
Bucyrus, Ohio, there is of record a July 2002 letter from the U.S. 
Army Radiation Dosimetry Branch of the Army Aviation and Missile 
Command stating that that agency was unable to locate any record 
of occupational exposure to ionizing radiation by the veteran.  
II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date are service connected unless clearly 
attributable to intercurrent causes.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

Service connection for a disability claimed to be due to exposure 
to ionizing radiation during service can be demonstrated in three 
different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
120 F.3d 1239 (Fed. Cir. 1997).  First, direct service connection 
may be established under 38 C.F.R. § 3.303(a) by showing that the 
disease began during or was aggravated by service.  Second, any 
malignant tumor shown to a compensable degree within a year of 
separation from service is presumed to have been incurred in or 
aggravated by service, and as to radiation-exposed veterans, there 
are certain types of cancer that are presumptively service-
connected under 38 U.S.C.A. § 1112(c).  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  Third, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages found in 38 C.F.R. § 3.311, if the condition 
at issue is a "radiogenic disease."  See 38 C.F.R. § 3.311(b) (2), 
(4).  

A.  Direct Service Connection

Title 38 C.F.R. § 3.303(a) permits direct service connection when 
the facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident with 
service in the Armed Forces.  In the instant case, the veteran's 
service record shows no exposure to ionizing radiation, and his 
SMRs are silent for any complaints or clinical findings related to 
ionizing radiation exposure and show no diagnosis of testicular 
cancer.  There is no other evidence of record which establishes a 
causal link between the veteran's metastatic testicular cancer and 
his active military service, including any ionizing radiation 
exposure coincident therewith.  At an October 2003 hearing the 
veteran was asked by his representative if any of the veteran's 
doctors had told him, or ever intimated off the record, when the 
veteran's metastatic testicular cancer had begun.  The veteran 
answered that there was no doctor who would say.  

The only evidence in support of the veteran's claim are clinical 
records showing the diagnosis of testicular cancer as early as 
December 2001 and his own lay statements.  However, as the record 
does not show that the veteran has the medical expertise or 
training to determine the etiology of his metastatic testicular 
cancer, his statements alone are insufficient to prove his claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991) 
(laypersons are not competent to render medical opinions).  The 
veteran's lay statements, therefore, are of limited probative 
value, especially in light of the medical evidence which fails to 
show a diagnosis during military service or a medical nexus 
between the 2001 diagnosis and any ionizing radiation during his 
period of military service.  

Thus, lacking medical evidence that the veteran's metastatic 
testicular cancer began during service or was directly traceable 
to ionizing radiation in service, service connection on a direct 
basis for testicular cancer due to ionizing radiation is not 
warranted.  

B.  Presumptive Service Connection

Certain diseases are subject to presumptive service connection.  
38 C.F.R. § 3.309.  These diseases are categorized and listed as 
either chronic diseases, tropical diseases, diseases specific to 
former prisoners of war, or diseases specific to radiation-exposed 
veterans.  Malignant tumors are, in accordance with 38 C.F.R. §§ 
3.307, 3.309(a), presumed to have been incurred in or aggravated 
during active military service if manifest to a compensable degree 
within a year of the claimant's separation from qualifying 
military service.  As noted above, however, the veteran's cancer 
was not diagnosed until December 2001, and as reported by the 
veteran, no physician has opined that it started earlier.  Indeed, 
even by the veteran's own testimony, it was not until about 13 
months after his separation from service that he began to 
experience any symptoms.  Consequently, even if the Board assumed 
that this onset of symptoms represented a compensable disability, 
it was not manifested until more than a year after the veteran's 
separation from service.  Therefore, the presumption of 38 C.F.R. 
§ 3.307(a) (3) does not provide a basis for an award of service 
connection given the facts of this case.  

Certain specified disabilities becoming manifest in a "radiation-
exposed veteran" shall be service connected.  See 38 U.S.C.A. § 
1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term 
"radiation-exposed veteran" means a veteran who participated in a 
"radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 
C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima or 
Nagasaki during the period beginning on August 6, 1945, and ending 
on July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; or a certain 
presence on the grounds of a gaseous diffusion plant located in 
Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 
at Oak Ridge, Tennessee.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii); 67 Fed. Reg. 3,612-16 (Jan. 25, 2002).  

The veteran's metastatic testicular cancer is not among the 
diseases listed in 38 C.F.R. § 3.309(d) that shall be service-
connected if they become manifest in a radiation-exposed veteran.  
Further, the veteran does not meet the criteria to be classified 
as a radiation-exposed veteran as described above because there is 
no evidence of record that the veteran participated in any of the 
listed radiation-risk activities.  C.F.R. § 3.309(d)(3).  Thus, 
presumptive service connection cannot be granted under this 
provision.

C.  Post-service Initial Diagnosis of a Radiogenic Disease

VA has established special procedures to follow for those seeking 
compensation for diseases related to exposure to ionizing 
radiation in service which do not become manifest until after 
military service.  See Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 
(1984); 38 C.F.R. § 3.311.  This regulation provides, inter alia, 
that in all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is contended 
the disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature of 
the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological obligations.  
Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be a 
showing that the veteran suffered from a radiogenic disease.  38 
C.F.R. § 3.311(b)(2).  This disease must manifest within a certain 
time period.  38 C.F.R. § 3.311(b)(5).  Once a claimant has 
established a diagnosis of a radiogenic disease within the 
specified period and claims that the disease is related to 
radiation exposure while in service, VA must then obtain a dose 
assessment.  38 C.F.R. § 3.311(a)(1).  After it is determined by 
the dose assessment that the veteran was exposed to radiation, the 
RO is then required to refer the case to the Under Secretary for 
Benefits for further consideration.  38 C.F.R. § 3.311(b).  

When the claim is referred, the Under Secretary for Benefits shall 
consider the claim with reference to the factors specified in 38 
C.F.R. § 3.311(e) and may request an advisory opinion from the 
Under Secretary for Health and, if necessary, from an outside 
consultant.  38 C.F.R. § 3.311(c)(1), (d)(1).  After referral, the 
Under Secretary for Benefits must then determine the likelihood 
that the claimant's exposure to radiation in service resulted in 
the radiogenic disease.  38 C.F.R. § 3.311(c)(1).  

Title 38 C.F.R. § 3.311(b)(2) defines the term "radiogenic 
disease" as any of listed diseases, as well as "(xxiv) Any other 
cancer", which may be induced by ionizing radiation.  Given that 
broad definition, the veteran's metastatic testicular cancer 
qualifies as a "radiogenic disease" for the purposes of 38 C.F.R. 
§ 3.311(b)(2).  

The provisions of 38 C.F.R. § 3.311 require that a causal link be 
demonstrated between radiation exposure in service and the 
subsequent development metastatic testicular cancer.  Under 38 
C.F.R. § 3.311, causation is not presumed but must be shown by 
evidence of exposure to ionizing radiation, assessment of the 
probable dose received, the relative sensitivity of the involved 
tissues, the veteran's gender and age, the time-lapse between 
exposure and onset of the disease, and the extent to which 
exposure to radiation or other carcinogens, outside of service may 
have contributed to development of the disease.  38 C.F.R. § 
3.311(e).  Moreover, when a radiogenic disease manifests itself 
subsequent to service and it is contended that the disease is a 
result of exposure to ionizing radiation in service, a dose 
assessment as to the size and nature of the radiation must be 
made.  38 C.F.R. § 3.311(a)(1).  After an assessment has been made 
by the Under Secretary, the claim is to be adjudicated under the 
generally applicable provisions of Title 38, giving due 
consideration to all evidence of record.  38 C.F.R. § 3.311(f).  

The record contains the response from the U.S. Army Radiation 
Dosimetry Branch of the Army Aviation and Missile Command stating 
that that agency was unable to locate any records for the veteran.  
The record also indicates that the Office of the Under Secretary 
for Benefits then determined that there was no evidence of 
exposure to radiation and, therefore, review by the Under 
Secretary as envisioned by 38 C.F.R. § 3.311(c), including 
consideration of the factors listed in 38 C.F.R. § 3.311(e), was 
not warranted.  See Wandel, supra, at 205 (absent competent 
evidence that the veteran was exposed to radiation, VA is not 
required to forward the claim for consideration by the Under 
Secretary for Benefits to apply the six factors found in 
subsection (e)).

Thus, while the evidence of record shows the veteran has been 
shown to have a radiogenic disease for the purposes of 38 C.F.R. § 
3.311(b)(2), he has not been shown to have been exposed to 
radiation while in service.  Taking into consideration all the 
evidence of record, without evidence of exposure to ionizing 
radiation, there can be no service connection for post-service 
initial diagnosis of a radiogenic disease under 38 C.F.R. § 3.311.

In summary, the record does not support a conclusion that the 
veteran's metastatic testicular cancer began in service or was the 
result of exposure to in-service ionizing radiation under any of 
the three possible analyses.  38 C.F.R. §§ 3.303, 3.309, 3.311.  
As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).  
Service connection for metastatic testicular cancer as a result of 
exposure to ionizing radiation is not warranted.

In adjudicating this issue, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA), which 
was signed into law on November 9, 2000.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will attempt 
to obtain on behalf of the claimant.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2002, 
shortly after the veteran submitted the instant claim, and well 
before the RO's adjudication of the veteran's claim in November 
2002.  

Specifically regarding VA's duty to notify, the February 2002 
notification to the veteran apprised him of what the evidence must 
show to establish entitlement to the benefit sought, what evidence 
and/or information was needed from the veteran, what information 
VA would assist in obtaining on the veteran's behalf, and where 
the veteran was to send the information sought.  See Quartuccio, 
supra.  Additionally, the RO informed the veteran of the results 
of its rating decision, the procedural steps necessary to appeal, 
and provided a statement of the case (SOC) reporting the results 
of the RO's de novo review following the veteran's notice of 
disagreement. 

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service record and service medical records 
(SMRs).  The veteran provided, and the RO incorporated into the 
record for consideration, treatment records from the Ohio State 
University Hospital and the Bucyrus Hospital.  In accordance with 
the procedures found in the governing regulations prescribing the 
course of development of radiation claims, the RO requested from 
the U.S. Army Radiation Dosimetry Branch of the Army Aviation and 
Missile Command records of any occupational exposure to ionizing 
radiation by the veteran.  Additionally, the veteran was afforded 
a hearing before the undersigned Veterans Law Judge.  

As for whether further action should have been undertaken by way 
of obtaining additional medical opinion on the question of service 
connection, the Board notes that such development is to be 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
3) indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2003).  In this 
case, the veteran has metastatic testicular cancer, but there is 
no indication, except by way of unsupported allegation, that it 
may be associated with military service.  Indeed, other than by 
the veteran's own speculation that he was exposed as a result of 
his military duty, there is no indication that the veteran 
suffered any exposure to ionizing radiation in service, and as 
noted above, he has not experienced a presumptive disease process 
within the time period that allows for operation of the 
presumption.  Consequently, given the standard of the regulation, 
the Board finds that VA did not have a duty to assist that was 
unmet.  The Board consequently concludes that VA's duties to 
inform and assist under both the VCAA and the implementing 
regulations have been fulfilled.


ORDER

Service connection for metastatic testicular cancer as a result of 
exposure to ionizing radiation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



